Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.        Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, lines 15-16, “a positioning portion is formed on one of the first blade and the second blade, an engaging portion that engages with the positioning portion is formed on the other” contradicts paragraph [0105], lines 5-7 of the original specification.  As described, positioning holes 115 are formed on both the first blade 111 and the second blade 112.
           
Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (U.S. Patent Application Publication No. 2020/0100426, hereinafter “Kurihara”) in view of Lewis (U.S. Patent Application Publication No. 2014/0196425), Seyerle (U.S. Patent No. Re. 32,377) and CN 107302864 (with English translation, cited in the IDS filed on 6/26/2020.
           Regarding claims 1-3, 7, 8 and 11, Kurihara discloses a lawn mower (10B, see Fig.7) comprising:
           a blade assembly (60) configured to perform a cutting function;
           a deck (12) formed with an accommodation space (see Fig.7 not labeled) for accommodating at least a portion of the blade assembly (60);
           a motor (16, i.e. electric motor, see paragraph [0043], lines 6-7) configured to drive the blade assembly (60) to rotate about a rotation axis (a1); and 
           wherein the blade assembly (60, see Fig.8) comprises:
           a first blade (60A) formed with a first cutting portion (70) for cutting grass; and 
           a second blade (60B) formed with a second cutting portion (79) for cutting grass;
           wherein the first blade (60A) and the second blade (60B) collectively define a swept volume substantially as claimed except Kurihara fails to mention using a battery pack for providing power source to the motor (16) and a desirable range for the swept volume, and the first blade (60A) and the second blade (60B) are held together by a blade holder (32, see Fig.7) rather than by a positioning portion engaging with an engaging portion.
          Lewis shows a battery operated lawn mower using a battery pack (22) for powering an electric motor (21).  Lewis also shows a standard blade of a lawn mower having a suitable length of 20” for mowing (see paragraph [0027], line 6, i.e. 508 mm which is in the claimed range as required by claim 7), and a mass/weight of 27 ounces (see paragraph [0027], line 8, i.e. 0.766 kg which is in the claimed range as required by claim 8).
           Thus, it would have been obvious to one skilled in the art to modify Kurihara by providing the lawn mower (10B) with a battery pack for providing power source to the electric motor (16) as taught by Lewis and by having a length of 20” for the blade assembly (i.e. 508 mm which is in the claimed range as required by claim 9) as such length is a standard blade length for a lawn mower as evidenced by Lewis.      
          Seyerle shows a lawn mower having a blade (23) having a nominal thickness (85, see Fig.4) of 0.125” (see column 5, lines 46-47) and a height (67) above a horizontal plane of about 0.65” (see column 4, lines 47-48).  
          Therefore, it would have been obvious to one skilled in the art to further modify Kurihara by having a nominal thickness of 0.125” for the first blade (60A) and a height of about 0.65” for the second blade (60B) a suitable dimension for a lawn mower blade as taught by Seyerle.  
          Kurihara thus modified (i.e. having the total blade height H of  0.125” + 0.65” = 0.775”, and a blade length D of 20”) has a swept volume (V = 3.14 x D/2 x D/2 x H, i.e. V = 3.14 x 10” x 10” x 0.775” = 253.35 inch*3 = 3,988 cm*3) in the claimed range as required by claims 1-3.       
          CN 864 shows connecting a first blade (10, see Fig.7) and a second blade (20) of a lawn mower to each other by means of a positioning portion (i.e. a positioning hole, as required by claim 11, see Fig.6) formed on one of the first blade (10) and the second blade (20) and an engaging portion (i.e. a bolt or a protrusion portion as required by claim 11) that engages with the positioning portion/hole is formed on the other of the first blade (10) and the second blade (20) for allowing rotation of the second blade (20) within a predetermined angle range when the positioning portion/hole and the engaging portion/bolt engage with each other.
          In view of this fact, it would have been obvious to one skilled in the art to further modify Kurihara by connecting the first blade (60A) and the second blade (60B) to each other by means of a positioning portion and an engaging portion to allow the second blade (60B) to rotate relative to the first blade (60A) to avoid the collision force generated by a foreign object when colliding with the foreign object during mowing operation as taught by CN ‘864 (see page 4 of 5, lines 8-10 of the English translation).             
          Regarding claim 4, Kurihara’s first blade (60A) and second blade (60B) are formed separately and held together by a blade holder (32). 
          Regarding claim 5, Kurihara’s first blade (60A) and second blade (60B) are formed separately (held together by blade holder 32 of Fig.7), and the first/upper blade (60A) has a size smaller than that of the second/lower blade (60B) as shown in Fig.8.  Assuming the two blades (60A,60B) are made of the same material or it would have been obvious to do so to simplify manufacture, then a ratio of the mass of Kurihara’s first blade (60A) to the mass of the second blade (60B) is greater than or equal to 0.5 and less than or equal to 1 as claimed.
          Regarding claim 6, the phrase angle (A, see Fig.8 as annotated below) formed by Kurihara’s first cutting portion (70) and second cutting portion (79) is greater than or equal to 0 degree and less than 90 degrees.  

    PNG
    media_image1.png
    399
    846
    media_image1.png
    Greyscale

          Regarding claim 9, since Kurihara as modified has the first blade (60A) and the second blade (60B) each with a length of 20 inches (i.e. 508 mm), the length of each  first cutting portion (70) and the second cutting portion (79) is in a plane perpendicular to the rotation axis (a1, see Fig.8) is, therefore, greater than or equal to 10 mm and less than or equal to 600 mm as claimed.
          Regarding claim 10, a sum (four) of the number (two) of Kurihara’s first cutting portions (70, see Fig.8) and the number (two) of Kurihara’s second cutting portions (79, see Fig.8) is the number (four) of cutting portions (70,79) of Kurihara’s blade assembly (60A,60B), and a ratio of the swept volume (i.e. 3,988 cm*3, see the above claim 1) to the number (four) of the cutting portions (70,79) of Kurihara’s blade assembly (60A,60B) is 997 cm*3 (i.e. ¼ x 3,988 cm*3 = 997 cm*3) which is in the claimed range.     
          Regarding claim 12, Kurihara’s positioning portion/hole (H, see annotated Fig.8 above) has a geometric center, and a distance (R) from the geometric center to the rotation axis (a1) is a positioning radius (R), and the positioning radius (R)
is greater than 0 mm as claimed but it is not clear if the positioning radius (R) is less than or equal to 50 mm.  However, it would have been obvious to one skilled in the art to space the two geometric centers at a desirable distance including less than or equal to 50 mm as claimed as long as the they are spaced enough to allow the blade assembly (60) to rotate about the rotation axis (a1) and to allow the positioning hole to receive the engaging portion without any interference.    
          Regarding claim 13, Kurihara discloses a lawn mower (10B, see Fig.7) comprising:
          a blade assembly (60) configured to perform a cutting function;
          a deck (12) formed with an accommodation space (see Fig.7 not labeled) for accommodating at least a portion of the blade assembly (60);
          a motor (16, i.e. electric motor, see paragraph [0043], lines 6-7) configured to drive the blade assembly (60) to rotate about a rotation axis (a1); and 
          wherein the blade assembly (60, see Fig.8) comprises:
          a first blade (60A) formed with a first cutting portion (70) for cutting grass; and 
          a second blade (60B) formed with a second cutting portion (79) for cutting grass;
          wherein the first blade (60A) and the second blade (60B) collectively define a swept volume substantially as claimed except Kurihara fails to mention using a battery pack for providing power source to the motor (16) and a desirable range for the swept volume, and the first blade (60A) and the second blade (60B) are connected together by a blade holder (32, see Fig.7) rather than by a connecting assembly for allowing rotation of the second blade (60B) within a predetermined angle range.  
          Lewis shows a battery operated lawn mower using a battery pack (22) for powering an electric motor (21).  Lewis also shows a standard blade of a lawn mower having a suitable length of 20” for mowing (see paragraph [0027], line 6, i.e. 508 mm). 
          Thus, it would have been obvious to one skilled in the art to modify Kurihara by providing the lawn mower (10B) with a battery pack for providing power source to the electric motor (16) as taught by Lewis and by having a length of 20” (i.e. 508 mm) for the blade assembly as such length is a standard blade length for a lawn mower as evidenced by Lewis.      
          Seyerle shows a lawn mower having a blade (23) having a nominal thickness (85, see Fig.4) of 0.125” (see column 5, lines 46-47) and a height (67) above a horizontal plane of about 0.65” (see column 4, lines 47-48).  
          Therefore, it would have been obvious to one skilled in the art to further modify Kurihara by having a nominal thickness of 0.125” for the first blade (60A) and a height of about 0.65” for the second blade (60B) a suitable dimension for a lawn mower blade as taught by Seyerle.  
          Kurihara thus modified (i.e. having the total blade height H of  0.125” + 0.65” = 0.775”, and a blade length D of 20”) has a swept volume (V = 3.14 x D/2 x D/2 x H, i.e. V = 3.14 x 10” x 10” x 0.775” = 253.35 inch*3 = 3,988 cm*3) in the claimed range.       
          CN 864 shows connecting a first blade (10, see Fig.7) and a second blade (20) of a lawn mower to each other by means of a connecting assembly comprising a positioning hole and an engaging bolt/protrusion that engages with the positioning hole  for allowing rotation of the second blade (20) within a predetermined angle range when the positioning hole and the engaging bolt/projection engage with each other.
          In view of this fact, it would have been obvious to one skilled in the art to further modify Kurihara by connecting the first blade (60A) and the second blade (60B) to each other by means of a connecting assembly to allow the second blade (60B) to rotate relative to the first blade (60A) to avoid the collision force generated by a foreign object when colliding with the foreign object during mowing operation as taught by CN ‘864 (see page 4 of 5, lines 8-10 of the English translation).     
3.       Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (U.S. Patent Application Publication No. 2020/0100426, hereinafter “Kurihara”) in view of Lewis (U.S. Patent Application Publication No. 2014/0196425) and Seyerle (U.S. Patent No. Re. 32,377). 
          Regarding claims 14-16, 19 and 20, Kurihara discloses a lawn mower (10B, see Fig.7) comprising:
          a blade assembly (60) configured to perform a cutting function;
          a deck (12) formed with an accommodation space (see Fig.7 not labeled) for accommodating at least a portion of the blade assembly (60);
          a motor (16, i.e. electric motor, see paragraph [0043], lines 6-7) configured to drive the blade assembly (60) to rotate about a rotation axis (a1); and 
          wherein the blade assembly (60, see Fig.8) comprises:
          a first blade (60A) formed with a first cutting portion (70) for cutting grass; and 
          a second blade (60B) formed with a second cutting portion (79) for cutting grass; and 
          wherein the first blade (60A) and the second blade (60B) collectively define a swept volume substantially as claimed except Kurihara fails to mention using a battery pack for providing power source to the motor (16) and a desirable range for the swept volume.
          Lewis shows a battery operated lawn mower using a battery pack (22) for powering an electric motor (21).  Lewis also shows a standard blade of a lawn mower having a suitable length of 20” for mowing (see paragraph [0027], line 6, i.e. 508 mm which is in the claimed range as required by claim 19), and a mass/weight of 27 ounces (see paragraph [0027], line 8, i.e. 0.766 kg which is in the claimed range as required by claim 20).
          Lewis shows a battery operated lawn mower using a battery pack (22) for powering an electric motor (21).  Lewis also shows a standard blade of a lawn mower having a suitable length of 20” for mowing (see paragraph [0027], line 6, i.e. 508 mm). 
          Thus, it would have been obvious to one skilled in the art to modify Kurihara by providing the lawn mower (10B) with a battery pack for providing power source to the electric motor (16) as taught by Lewis and by having a length of 20” (i.e. 508 mm) for the blade assembly as such length is a standard blade length for a lawn mower as evidenced by Lewis.      
          Seyerle shows a lawn mower having a blade (23) having a nominal thickness (85, see Fig.4) of 0.125” (see column 5, lines 46-47) and a height (67) above a horizontal plane of about 0.65” (see column 4, lines 47-48).  
          Therefore, it would have been obvious to one skilled in the art to further modify Kurihara by having a nominal thickness of 0.125” for the first blade (60A) and a height of about 0.65” for the second blade (60B) a suitable dimension for a lawn mower blade as taught by Seyerle.  
          Kurihara thus modified (i.e. having the total blade height H of  0.125” + 0.65” = 0.775”, and a blade length D of 20”) has a swept volume (V = 3.14 x D/2 x D/2 x H, i.e. V = 3.14 x 10” x 10” x 0.775” = 253.35 inch*3 = 3,988 cm*3) in the claimed range as required by claims 14-16.       
          Regarding claim 17, Kurihara’s first blade (60A) and second blade (60B) are formed separately (held together by blade holder 32 of Fig.7), and the first/upper blade (60A) has a size smaller than that of the second/lower blade (60B) as shown in Fig.8.  Assuming the two blades (60A,60B) are made of the same material or it would have been obvious to do so to simplify manufacture, then a ratio of the mass of Kurihara’s first blade (60A) to the mass of the second blade (60B) is greater than or equal to 0.5 and less than or equal to 1 as claimed.
          Regarding claim 18, the phrase angle (A, see annotated Fig.8 above) formed by Kurihara’s first cutting portion (70) and second cutting portion (79) is greater than or equal to 0 degree and less than 90 degrees.  

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724